             Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 CAROLINA PUENTE

                   Plaintiff,

 v.                                                    No. 20-cv-4269

 BUILDING SERVICE 32BJ THOMAS
 SHORTMAN TRAINING, SCHOLARSHIP
 AND SAFETY FUND,

                   Defendant.


                      [PROPOSED] STIPULATED PROTECTIVE ORDER

           The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having

stipulated to the following provisions, it is hereby ORDERED that any person subject to this

Order – including without limitation the parties to this action, their attorneys, representatives,

agents, experts and consultants, acting as such, all third parties providing discovery in this

action, and all other interested persons with actual or constructive notice of this Order – shall

adhere to the following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.      Any person subject to this Order who receives from any other person any

               “Discovery Material” (i.e., information of any kind provided in the course of

               discovery in this action) that is designated as “Confidential” pursuant to the terms

               of this Order shall not disclose such Confidential Discovery Material to anyone else

               except as expressly permitted hereunder.

      2.       The person producing Discovery Material may designate as “Confidential” any


                                                   1
      Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 2 of 9




       portion thereof that contains non-public business, commercial, financial, or

       personal information, the public disclosure of which is either restricted by law or

       would likely, in the good faith opinion of the producing person, seriously harm the

       producing person’s business, commercial, financial, or personal interests or cause

       the producing person to violate his, her, or its privacy or confidentiality obligations

       to others. Where the confidential portion is reasonably separable from the non-

       confidential portion, via redaction or otherwise, only the confidential portion shall

       be so designated. The party receiving Discovery Material from another party may

       also designate as “Confidential” any portion of the received materials by notifying

       the other party within ten (10) business days of receipt of the materials.

 3.    With respect to the confidential portion of any Discovery Material other than

       deposition transcripts and exhibits, the producing person or that person’s counsel

       may designate such portion as “Confidential” by stamping or otherwise clearly

       marking as “Confidential” the document or protected portion in a manner that will

       not interfere with legibility or audibility. Deposition testimony may be designated

       as “Confidential” either on the record during the deposition or in writing within five

       (5) business days of receipt of the transcript. If so designated, the final transcript of

       the deposition shall include the designated testimony, which shall be indicated by a

       slip-sheet indicating that the Confidential Material is “Confidential Information

       Governed by Protective Order.”

4.     If at any time prior to the trial of this action, a producing person realizes that some

       portion of Discovery Material that that person previously produced without

       limitation should be designated as “Confidential,” the producing person may so



                                             2
           Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 3 of 9




            designate that portion by promptly notifying all parties in writing. Such designated

            portion of the Discovery Material will thereafter be treated as Confidential under

            the terms of this Order. In addition, the producing person shall provide each other

            party with replacement versions of such Discovery Material that bears the

            “Confidential” designation within two (2) business days of providing such notice.

Who May Receive Confidential Materials

      5.     No person subject to this Order, other than the producing person, shall disclose

             any Confidential Discovery Material to any other person whomsoever, except to:

               (a)    the parties to this action;

               (b)    counsel retained specifically for this action, including any paralegal,

                      clerical or other assistant employed by such counsel and assigned

                      specifically to work on this action;

               (c)    as to any document, its author, its addressee, and any other person

                      shown on the face of the document as having received a copy;

               (d)    any witness who counsel for a party in good faith believes may be

                      called to testify at trial or deposition in this action, provided such

                      person has first executed a Non-Disclosure Agreement in the form

                      annexed hereto;

               (e)    any person retained by a party to serve as an expert witness or consultant

                      or otherwise provide specialized advice to counsel in connection with

                      this action, provided such person has first executed a Non-Disclosure

                      Agreement in the form annexed hereto;

               (f)    stenographers and video technicians engaged to transcribe or record


                                                    3
            Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 4 of 9




                        depositions conducted in this action;

                 (g)   independent photocopying, graphic production services, or other litigation

                        support services employed by the parties or their counsel to assist in this

                        action, including computer service personnel performing duties in

                        relation to a computerized litigation system;

                 (h)   the Court and its staff; and any other person whom the producing person,

                        or other person designating the Discovery Material “Confidential,”

                        agrees in writing may have access to such Confidential Discovery

                        Material.

       6.      Prior to the disclosure of any Confidential Discovery Material to any person

                referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by

                counsel with a copy of this Protective Order and shall sign a Non-Disclosure

                Agreement, in the form annexed hereto, stating that that person has read this

                Order and agrees to be bound by its terms. Counsel shall retain each signed Non-

                Disclosure Agreement, hold it in escrow, and produce it to opposing counsel

                either prior to such person being permitted to testify (at deposition or trial) or at

                the conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

      7.       Any person who either objects to any designation of confidentiality, or who, by

               contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,”

               reserved for extraordinary circumstances), may at any time serve upon the

               designating person and all other parties a written notice stating with particularity

               the grounds of the objection or request. If agreement cannot be reached within 30


                                                   4
           Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 5 of 9




              days of the initial objection or further designation, counsel for all affected

              persons shall request a joint telephone call with the Court to obtain a ruling. Any

              such materials or information shall be treated as Confidential until the parties

              resolve the conflict, or the Court issues its ruling regarding the conflict.

      8.      Notwithstanding the designation of material as “Confidential” in discovery, there

              is no presumption that such Confidential Discovery Material will be filed with

              the Court under seal. The parties shall follow § 5B of Judge Broderick’s

              Individual Rules & Practices with respect to redactions and filing under seal.

      9.      All persons are hereby placed on notice that the Court is unlikely to seal or

              otherwise afford confidential treatment to any Discovery Material introduced in

              evidence at trial, even if such material was previously designated as Confidential

              or sealed during pretrial proceedings.

      10.     Each person who has access to Confidential Discovery Material shall take all due

              precautions to prevent the unauthorized or inadvertent disclosure of such

              material.

Inadvertent Disclosure of Privileged Materials

      11.     If, in connection with this litigation, and despite having taken reasonable steps to

              prevent the disclosure of information that it claims is subject to a claim of

              attorney- client privilege or attorney work product, a producing person

              inadvertently discloses information subject to a claim of attorney-client privilege,

              attorney work product protection, or any other applicable privilege

              (“Inadvertently Disclosed Information”), such disclosure, in itself, shall not

              constitute or be deemed a waiver or forfeiture of any claim of privilege or work


                                                 5
        Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 6 of 9




             product protection with respect to the Inadvertently Disclosed Information and its

             subject matter.

      12.    If a disclosing person makes a claim of inadvertent disclosure, all receiving

             persons shall, within five (5) business days of the date on which the claim of

             inadvertent disclosure is made, return or destroy all copies of the Inadvertently

             Disclosed Information, and provide a certification of counsel that all such

             information has been returned or destroyed.

      13.    Within five (5) business days of the notification that such Inadvertently

             Disclosed Information has been returned or destroyed, the disclosing person shall

             produce a privilege log with respect to the Inadvertently Disclosed Information.

             If a receiving person thereafter moves the Court for an order compelling

             production of the Inadvertently Disclosed Information, that motion shall be filed

             under seal, and shall not assert as a ground for entering such an order the mere

             fact of the inadvertent production. The disclosing person retains the burden of

             establishing the privileged or protected nature of any Inadvertently Disclosed

             Information. Nothing in this Order shall limit the right of any party to request an

             in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation and Limited Use

      14.    This Protective Order shall survive the termination of the litigation. Within 30

             days of the final disposition of this action, all Confidential Discovery Material

             and all copies thereof, shall be promptly returned to the producing person, or,

             upon permission of the producing person, destroyed and provide a written

             certification to the other party that the materials were so destroyed.


                                                6
      Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 7 of 9




          Notwithstanding the foregoing, primary outside counsel to a party may maintain

          one electronic copy of confidential discovery materials as part of their litigation

          file for this matter, if that file is stored on a secure computer server.

    15.   A Receiving Party and that party’s attorneys shall not use Confidential Materials

          produced in discovery in the Action for any purpose other than the evaluation,

          preparation, presentation or settlement of claims or defenses in the Action.

    16.   During the pendency of this case only, this Court shall retain jurisdiction over all

          persons subject to this Order to the extent necessary to enforce any obligations

          arising hereunder or to impose sanctions for any contempt thereof.



SO ORDERED.

                                                           ______________________________
                                                           Vernon S. Broderick, U.S.D.J. 1/18/2021




                                              7
        Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 8 of 9




APPROVED FOR ENTRY:

DATED: January 15, 2021


For the Plaintiff:                        For Defendant Training Fund:

/s/Steven T. Sledzik_                     s/ Adam Bellotti
Steven T. Sledzik                         Kathleen Keller* (kekeller@bredhoff.com)
(ssledzik@morrrisonlawfirmpc.com)         Adam Bellotti* (abellotti@bredhoff.com)
Morrison Law Fir, P.C.                    Bredhoff & Kaiser P.L.L.C.
445 Hamilton Ave., Suite 402              805 Fifteenth St., N.W., Suite 1000
White Plains, New York 10601              Washington, D.C. 20005-2207
914-239-3650                              202-842-2600
                                          202-842-1888 (FAX)

                                          Ira A. Sturm (isturm@rsgllp.com)
                                          Raab, Sturm, & Ganchrow, LLP
                                          2125 Center Ave., Suite 100
                                          Fort Lee, New Jersey 07024
                                          201-292-0150
                                          201-292-0152 (FAX)

                                          * Admitted pro hac vice




                                      8
          Case 1:20-cv-04269-VSB Document 22 Filed 01/18/21 Page 9 of 9




                                UNITED STATES DISTRICT COURT
                              SOURTHERN DISTRICT OF NEW YORK


 CAROLINA PUENTE

                 Plaintiff,

 v.                                                    No. 20-cv-4269
                                                       NON-DISCLOSURE AGREEMENT
 BUILDING SERVICE 32BJ THOMAS
 SHORTMAN TRAINING, SCHOLARSHIP
 AND SAFETY FUND,

                 Defendant.




I, ______________________________ [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose or

use such Confidential Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.


Dated: _______________________                    _____________________________________
                                                  [Signature]




                                                   9
